[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE MOTIONS #158 AND #159
The motion for sanctions is denied.
Based on the evidence presented, the court orders that the defendant receive a credit of $207.73 for payments made as follows:
  CLP               $ 28.92 (See Schedule "A") Cable 3/15           15.87 Cable 4/1            12.94 Nancy Biello        150.00 (retroactive order applies to rental income from 2/23/01) Total              $207.73
The balance of the money owed Mrs. Biello shall be paid to her by August 25, 2001. CT Page 12241
SANDRA VILARDI LEHENY, J.
 SCHEDULE "A"
The CLP bill dated 3/1/01 in the amount of $305.69 was paid as follows:
  $150.00 ck #366 on 3/20/01 $155.69 ck #379 on 4/8/01
The 3/1 bill indicates that the bill covers the period Jan 27th through Mar 1st ($158.90)
The credit to Mr. Biello applies to the period from 2/23/01 through 3/1/01.
Therefore, the credit of $158.90 ÷ 33 days = $4.82 per day
2/24 through 3/1 = 6 days @ $4.82 = $28.92 CLP CREDIT.